Exhibit 10.18 October 23, 2015 Sanuj Ravindran, M.D. Re: Final Offer of Employment Dear Sanuj, This letter is a formal offer setting forth the principal terms for you to join aTyr Pharma, Inc. (“aTyr” or the “Company”), a Delaware corporation, which is located in San Diego, California.This offer is contingent upon the satisfactory completion of a background check. Position: Chief Business Officer Location: San Diego, CA Status: Full-Time, Exempt.This means you are paid for the job and not by the hour.Accordingly, you will not receive overtime pay if you work more than 8 hours in a work day or 40 hours in a workweek. Reporting to: John D. Mendlein, Ph.D., Executive Chairman and CEO Base Salary Rate: $15,625.00 semi-monthly (which equals $375,000.00 per year) less applicable withholdings, paid in accordance with Company’s normal payroll practices during your Full-Time employment.Future adjustments in compensation, if any, will be made by the Company in its sole and absolute discretion. Sign-On Bonus: You will be offered a one-time sign-on bonus in the amount of $25,000.00 to be paid at the time of your relocation.This sign-on bonus will be subject to repayment to the Company if you voluntarily resign or are terminated by the Company for cause within one year of your relocation (to be further defined under “Relocation”). Target Bonus: Your annual target bonus will be 40% of your base salary based upon the achievement of your individual goals, the achievement of team goals and the achievement of corporate goals.Your annual target bonus is subject to review and approval by the aTyr Board of Directors or Compensation Committee of the Board of Directors. aTyr Pharma, Inc. 3545 John Hopkins Court, Suite #250 San Diego CA 92121 Phone Fax Sanuj Ravindran, M.D.
